Citation Nr: 0003094	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-22 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wounds of the left knee and calf.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

The matter of an increased evaluation for residuals of shell 
fragment wounds of the left knee and calf arises before the 
Board of Veterans' Appeals (Board) from a December 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent evaluation 
effective from March 20, 1970.  During the pendency of this 
appeal, the RO granted a 20 percent evaluation effective from 
September 26, 1994, the date the veteran claimed increased 
disability.  However, since the rating criteria provide for a 
higher evaluation for this disability, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).

As to the matter of entitlement to a compensable rating for 
service-connected bilateral hearing loss, this issue is 
before the Board from a Hearing Officer's decision dated in 
October 1995, at which time service connection for the 
veteran's bilateral hearing loss disability was granted and 
assigned a zero percent evaluation.

The veteran failed to appear for a previously scheduled 
hearing before a Member of the Board without presenting 
evidence of good cause.  Thus, the Board has proceeded as if 
the veteran had withdrawn such request.  38 C.F.R. 
§ 20.702(d) (1999).

A review of the record reflects that service connection was 
initially granted in July 1970 for several disabilities, 
including residuals of a shell fragment wound of the left 
thigh and posterior knee.  By rating action of September 
1970, the disabilities were reclassified as shell fragment 
wounds of the left knee and calf, assigned a 10 percent 
rating, and a shell fragment wound of the left thigh, 
assigned a noncompensable evaluation.  In a subsequent rating 
action of January 1971, the disability was characterized as a 
shell fragment wound of the right thigh.  The subsequent 
rating actions have continued this classification.  This 
matter is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran has level I hearing bilaterally.

2.  The veteran's left knee and calf disability is manifested 
by no more than moderate disability, with a nontender, well 
healed scar.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R., Part 4, §§ 4.1, 4.7, 
4.85, 4.87, Tables VI, VII, Diagnostic Code (1999).

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of shell fragment wounds of the left 
knee and calf have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.56, 
4.71, 4.73, Diagnostic Codes 5257-5311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for residuals of shell fragment wounds of the left 
thigh and knee in a rating decision dated in July 1970 and 
assigned a 10 percent evaluation effective from March 20, 
1970 and granted service connection for residuals of shell 
fragment wounds of the left calf and assigned a zero percent 
evaluation also effective from March 20, 1970.  

Clinical entries dated in November 1968 reflect shell 
fragment wounds secondary to tripping a booby trap that 
affected the left thigh and popliteal fossa both above and 
below.  During the veteran's separation examination dated in 
February 1970, the veteran indicated past problems with his 
left knee; the examiner noted that the veteran had shell 
fragment wounds in the left knee while in Vietnam and 
reported recurrent pain.  

At the time of that rating decision, the RO considered 
objective findings from VA examination conducted in July 
1970, at which time the examiner noted that, in pertinent 
part, the veteran primarily complained of the shrapnel wound 
of the left knee.  On examination, the examiner reported a 
well-healed one and one-half inch by one-third inch scar on 
the posterior surface of the left knee.  The upper half of 
the scar was slightly depressed.  Examination of the left 
knee was completely negative with no swelling, tenderness, or 
impairment.  The diagnosis rendered was shrapnel wound of the 
left knee with metallic fragments.  An x-ray study of the 
left knee conducted at that time confirmed those findings and 
disclosed that bony structures were intact.  

A private medical examination dated in September 1994 
revealed complaints of hearing loss and pain and swelling in 
the left knee.  The assessment rendered at that time was left 
knee pain with foreign body present, possible internal 
derangement, specifically medial meniscus tear.  The examiner 
noted that the knee was tender to McMurray's test and that 
there some tenderness at the medial joint with minimal 
patella tenderness.  Further noted is a negative anterior 
posterior drawer, stable to valgus and varus stress.  

A private orthopedic surgeon examined the veteran in 
September 1994, at which time the veteran complained of 
popping and persistent pain along the medial joint line and 
behind the patella.  For the prior two-week period, the 
veteran stated that his knee had been swelling and giving 
away.  Further, he reported that he could not sit with the 
knee bent for a long period of time.  On examination, the 
examiner noted that the veteran walked without a limp and 
used no aids for walking.  The calf circumference on the 
right measured at 40 centimeters and on the left at 41 
centimeters.  The knee circumference on the right was 39 
centimeters and on the left measured at 39.7 centimeters.  
The veteran had full extension bilaterally and flexed at 135 
degrees bilaterally.  

Further, the patella was nontender and the examiner noted 
that the veteran's knee was stable.  There was tenderness in 
crepitance along the anterior medial joint line with no 
tenderness on palpation of the medial collateral ligament.  
The impression rendered was torn left medial meniscus.  Also 
noted is possible cartilage damage as a result of the 
inservice injury.  An x-ray study revealed metallic foreign 
body in the soft tissue posterior to the knee joint.

An audiogram dated in September 1994 disclosed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
25
50
LEFT
20
15
10
70
85

During VA examination conducted in March 1995, the examiner 
reported the veteran's subjective complaints of instability 
in his left knee, noting that the knee gave out easily and 
that he occasionally used a cane.  Also, the veteran 
complained of constant pain and occasional swelling.  On 
examination, the examiner reported calf circumference on the 
right at 40 centimeters and on the left at 40 and one-half 
centimeters.  Further, the examiner noted the presence of a 
depressed, nontender, nonadherent, surgical scar measuring at 
four centimeters by eight to nine millimeters located at the 
lateral aspect of the popliteal fossa.  

The patella was noted as normal in position and mobility was 
nontender.  Also, the examiner reported that there was 
moderate laxity of the lateral collateral ligament.  The 
range of motion was 140 degrees out of 140 degrees without 
pain or crepitation.  The diagnosis rendered was status post-
operative shell fragment wounds of the left knee with 
retained foreign body, scar, and ligament laxity.  An x-ray 
study confirmed these findings and revealed no other 
significant bony or soft tissue abnormality.

In VA audio examination dated in November 1995, an audiogram 
conducted revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
55
LEFT
20
20
10
75
95

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ears.

A private medical doctor's statement dated in April 1996 
reveals complaints of instability of the knee and increased 
hearing loss.  The veteran reported at that time that he had 
fallen several times and was walking with a cane.  On 
examination, the examiner noted pain with varus stress with 
marked gapping of the lateral knee joint and tenderness 
laterally.  Flexion was decreased, there was some patellar 
grind, and Lachman's test was stable.  The assessment 
rendered was left knee internal derangement worsening and 
hearing loss with tinnitus.  The examiner recommended that 
the veteran keep using the cane and stated that there was a 
possible need for a hinge brace.  In a statement from that 
physician to VA, the doctor noted that the severity of the 
veteran's knee problem had increased to include limitation of 
motion.  Further, the doctor stated that there was a strain 
or tear of the lateral collateral ligament with continued 
pain.  

In June 1996, the veteran underwent a Compensation and 
Pension Examination for complaints of the left knee giving 
out with ambulation, pain, weakness, and occasional locking, 
and swelling in the lower left extremity.  On examination, 
the examiner noted no swelling or deformity in the left calf 
and no evidence of subluxation or lateral instability of the 
knee.  Also, there was no loose motion or any evidence of 
malunion of the left lower extremity.  The range of motion of 
the knee showed extension on the left of minus nine degrees 
and on the right of zero degrees.  Flexion on the left was 91 
degrees and on the right 13 degrees.  There was no apparent 
adhesion or damage to the tendon, bone, or joint at the site 
of the injury.  Further, there was no apparent loss of 
strength.  The diagnosis rendered was shrapnel injury to the 
left knee and calf with pain.  An x-ray study revealed no 
fracture or dislocation with a metallic foreign body in the 
left popliteal area. 

A report from VA examination of the joints dated in October 
1998 reveals the veteran's past medical history with respect 
to his inservice injury to the left knee and calf.  
Subjective complaints included pain inside the knee about 
80 percent of the time that increased on flexion or use, such 
as walking or riding horseback required for his work.  
Further, the veteran stated that a flare-up of pain 
reportedly lasts three to four hours and occurs four days out 
of the week.  He also indicated that the pain decreased when 
he took aspirin.  The veteran also complained of swelling and 
weakness when he walks even one mile.  Further, the veteran 
stated that his knee buckles and that he has fallen multiple 
times over the past couple of years.  He also reported that 
there is some catching of the knee that occurs when he first 
stands up, which has increased in frequency over the years.  
When riding a horse or walking an excessive amount, the 
veteran reported that he uses a brace.  He reported that the 
knee tended to pop out laterally.

On examination, the examiner noted in the left posterior knee 
a faint, light, couple centimeter, nontender, non-
disfiguring, healed scar.  Diffuse tenderness was noted above 
the medial tibial plateau.  There was no erythema, warmth, 
swelling, effusion, or deformity.  Patellar tracking was 
normal and patellar grind was smooth without crepitus.  Range 
of motion included flexion actively at 100 and passively at 
122 with pain.  The knee extended 10 degrees.  Further, the 
examiner noted that when attempts were made to test laxity, 
there was some guarding; however, no laxity was detected with 
Lachman, anterior, posterior drawer and when testing for 
medial and lateral laxity.  

Further, McMurray's test was negative.  There was medial quad 
atrophy.  Circumference of the left thigh was 41 centimeters 
compared to 42 centimeters on the right.  The strength of the 
knee extension and flexion was about four plus.  Ankle 
dorsiflexion was neutral and Romberg's test was negative.  
Initially, the examiner stated that the veteran had troubles 
with tandem walking and stood with his left knee slightly 
flexed.  Ambulation was with a single point cane and was 
slightly antalgic on the left.  The veteran's heel touched 
the floor when he ambulated.  The diagnosis rendered was 
residuals of shell fragment wounds of the left knee.

The report from VA audiometry evaluation conducted in October 
1998 reveals the following results:


500
1000
2000
3000
4000
Right
10
10
05
25
60
Left 
10
15
15
75
100

As to the right ear, the average decibels were 25 and on the 
left side, the average was 51 decibels.

Speech recognition scores were 94 percent for the right ear 
and 80 percent for the left ear.  


Analysis

The veteran's issues currently before the Board are 
entitlement to a compensable evaluation for bilateral hearing 
loss and entitlement to an evaluation in excess of 20 percent 
for residuals of shell fragment wounds of the left knee and 
calf.  These matters will be analyzed separated below.

Bilateral hearing loss

As to the veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss, a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in contrast to the holding in 
Francisco v. Brown, where the United States Court of Veterans 
Appeals (Court) held that the present level of disability is 
of main concern in those cases where entitlement to 
compensation has already been established and an increase in 
evaluation is at issue, 38 C.F.R. § 4.2; see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), under Fenderson, such 
rule is not applicable to a disability rating assignment that 
follows the initial grant of service connection.  Fenderson 
at 119.  Pursuant to Fenderson, the record as a whole is 
reviewed in arriving at a final determination.  Id.  

The assignment of disability ratings in hearing loss cases is 
a mechanical application of the rating criteria.  
Specifically, the Court held that the assignment of a 
disability rating for hearing loss is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned upon completion of audiometry 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Schedular criteria referable to hearing loss provide that 
hearing loss will be evaluated based on organic impairment of 
hearing acuity as measured by results of controlled speech 
discrimination tests in tandem with average puretone 
threshold levels obtained from audiometry tests.  See 
38 C.F.R. § 4.85, 4.87, Table VI (1999).  To evaluate the 
degree of disability for bilateral service-connected 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels designated from level I (for 
essentially normal acuity) to level XI (for profound 
deafness).  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999).  
There are various combinations where hearing loss warrants a 
10 percent evaluation, for example, where hearing impairment 
value bilaterally is I (better ear) and X (poorer ear).  
38 C.F.R. § 4.85, Part 4, Codes 6100, 6101.  

In cases where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria established for that rating.  38 C.F.R. § 4.7 
(1999).  Nonetheless, in this veteran's case, bilateral 
hearing loss is noncompensable where the puretone threshold 
average in the right ear is 25 decibels with 94 percent 
speech recognition, and in the left ear, the puretone 
threshold is 51 decibels with speech recognition of 80 
percent.  38 C.F.R. § 4.85, Diagnostic Code 6100.  In view of 
the level I hearing demonstrated bilaterally, the clinical 
data and evidence in this case do not support a finding that 
the veteran's hearing loss merits a compensable evaluation.  
As stated above, in order to warrant a compensable rating, 
the veteran's hearing loss would have to reach a higher level 
of impairment.  Accordingly, a noncompensable evaluation in 
this veteran's case is appropriate.  38 U.S.C.A. § 1155, 
5107(b); 38 C.F.R. § 4.1, 4.85, Diagnostic Code 6100, Table 
IV.

Thus, given the above results, the current zero percent 
rating is appropriate.  In determining the extent of the 
veteran's bilateral hearing loss disability, the Board has 
considered all potentially applicable regulations and laws 
relevant to the veteran's assertions and has provided the 
foregoing reasons and bases in support of its conclusion.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 


Left knee and calf disability 

With respect to the veteran's left knee and calf disability, 
the Board notes that the veteran's claim is well grounded in 
light of his indications of increased disability.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992). 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Further, under 38 C.F.R. § 4.10 (1999), in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  
Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

The veteran's left knee and calf disability was formerly 
rated under Diagnostic Code 5311 related to muscle injuries 
to Group XI muscles.  The rating criteria for muscle injuries 
were amended effective July 3, 1997.  62 Fed. Reg. No. 106, 
30235-30240 (June 3, 1997) (codified at 38 C.F.R. §§ 4.55- 
4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved).  However, both the old and new 
relevant schedular rating criteria essentially provide that 
muscles injuries incurred by the veteran in service are rated 
based on the same criteria.  38 C.F.R. § 4.73, Diagnostic 
Code 5311.  However, in a recent memorandum decision that has 
no precedential value, the Court indicated that the change in 
38 C.F.R. § 4.55 involved a "substantive change" and that the 
version most favorable to the veteran must apply if the 
regulation changed after the veteran's claim was filed and 
before the administrative appeal process had been concluded.  
Hawkinson v. West, No. 97-1887 (March 19, 1999); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Such is the 
case herein.

The amended regulations for Group XI functions, Diagnostic 
Code 5311 provides the following: function: propulsion, 
plantar flexion of foot (1); stabilization of arch (2, 3); 
flexion of toes (4, 5); flexion of knee (6).  Posterior and 
lateral crural muscles, and muscles of the calf: (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus lingus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  For a 20 percent rating under this diagnostic 
code, the veteran must provide evidence of moderately severe 
muscle injury.  A 30 percent evaluation is consistent with 
severe muscle injury.  

Further, similar guidelines are found in the former and 
recently revised regulations at 38 C.F.R. § 4.56(d)(3)(4) 
(1999).  Under both the prior and current version of the 
rating schedule a moderately severe muscle wound is 
objectively manifested by entrance and (if present) exit 
scars which are relatively large and are so situated as to 
indicate track of missile through important muscle groups.  
Indications on palpation reveal moderate loss of deep fascia, 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles as compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c).  

A moderate muscle wound is objectively manifested by entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle tonus and of definite weakness or fatigue in 
comparative test.  38 C.F.R. § 4.56(b).  A severe disability 
of the muscles is manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray findings 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma.  Palpation demonstrates 
moderate or extensive loss of deep fascia or muscle 
substance.  

Essentially, the muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to faradic current compared with the 
sound side may be present.  Also, visible atrophy may or may 
not be visible.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle indicates the severe type.  The criteria of 38 C.F.R. 
§ 4.56 are only guidelines for evaluating muscle injuries 
from gunshot wounds or other trauma, and the criteria are to 
be considered with all factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

The veteran's knee and calf disability initially was rated 
under Diagnostic Code 5311 due to shrapnel wounds sustained 
at the time the veteran tripped a booby trap, causing an 
explosion that injured his left extremity.  However, 
pathology associated with the shell fragment wounds of the 
left knee and calf are not compatible with the criteria for 
severe disability rated at 30 percent.  Id.  Overall, the 
evidence of record does not substantiate impairment 
demonstrative of extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  Further, x-ray findings 
of record do not reveal multiple scattered foreign bodies 
indicative of intermuscular trauma.  Moreover, the veteran's 
left knee and calf disability is not productive of moderate 
or extensive loss of deep fascia or muscle substance.  For 
example, as noted above during the October 1998 joints 
examination, the examiner observed that the veteran's left 
extremity demonstrated almost full strength, there was no 
effusion, warmth, swelling, or deformity.  Moreover, the 
scarring of the left posterior knee was faint, light, 
nontender, non-disfiguring, and well healed.  Thus, in this 
respect, the veteran's left knee and calf disability does not 
warrant a 30 percent rating under Diagnostic Code 5311.  Id.

Nonetheless, the Board points out that in the rating decision 
dated in May 1995, the RO evaluated the veteran's left knee 
and calf disability pursuant to the rating criteria 
associated with Diagnostic Code 5257 for impairment of the 
knee with recurrent subluxation or lateral instability.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight impairment, a 20 percent rating is 
merited for moderate impairment, and the maximum of 30 
percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (1999).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this case, the RO's evaluation 
under Diagnostic Code 5257 was based on clinical findings 
from the prior VA examination conducted in March 1995.  
Essentially, the veteran's left knee and calf disability was 
productive of moderate laxity without any other bony or 
tissue abnormality.  Thus, a 20 percent evaluation was 
assigned.  

However, in light of clinical findings during the most recent 
VA joints examination conducted in October 1998, wherein the 
examiner reported no evidence of laxity, effusion, swelling, 
or deformity, the veteran's left knee and calf disability is 
not productive of impairment to the extent required for a 
30 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 
5257.  Overall, the veteran has not provided competent 
medical evidence of severe symptomatology.  Although the 
examiner noted some guarding on attempts to test laxity of 
the left extremity, it did not appear from all tests 
conducted that, in fact, there was laxity of the left knee 
and calf.  Further, on a scale of one to five, strength was 
measured at four plus.  Therefore, in view of such clinical 
findings, the veteran's residuals of shell fragment wounds of 
the left knee and calf does not merit the next higher 
evaluation under Diagnostic Code 5257.  Id.  

Additionally, pursuant to the rating codes relative to 
limitation of motion of the knee and calf, the veteran has 
not submitted competent medical evidence of sufficient 
limitation in his range of motion of the left extremity so as 
to merit an evaluation greater than 20 percent.  In the 
report from the 1998 VA examination, the examiner noted a 
range of motion of flexion actively at 100 degrees and 
passively at 122 with pain.  The knee extended 10 degrees.  
Under Diagnostic Code 5260 for limitation of flexion, upon 
showing flexion limited to 30 degrees, a 20 percent 
evaluation is warranted, and a maximum of 30 percent is 
merited for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.  In view of these rating 
criteria and in light of the 1998 clinical data, the 
veteran's left knee and calf disability does not warrant a 30 
percent evaluation pursuant to the provisions of Diagnostic 
Code 5260.  Id.  

Moreover, under Diagnostic Code 5261, where there is evidence 
of extension limited to 15 degrees, a 20 percent evaluation 
is warranted.  Further, with extension limited to 20 degrees, 
a rating of 30 percent is merited.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.  Given that the veteran's extension was 
reportedly limited to 10 degrees, there is no avenue under 
Diagnostic Code 5261 for an evaluation in excess of the 
current 20 percent.  Id.  

In spite of the veteran's contentions overall of increased 
disability and severity that warrants an increased 
evaluation, the veteran has not provided competent evidence 
in support of his assertions.  A lay person is not competent 
to make a medical diagnosis or render medical opinions as to 
the severity of a service-connected disability, absent 
evidence otherwise.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).  

Moreover, as to speed, incoordination, and endurance, the 
examiner noted that these elements had only minimal effect on 
the functional loss of the veteran's left knee and calf.  The 
veteran's ambulation was limited by knee pain; however, the 
veteran's gait was only slightly antalgic.  Further, strength 
was generally good with only slight medial quad atrophy.  
Moreover, the veteran's coordination was slightly impaired 
with tandem gait.  Thus, although these factors have been 
considered, there is a lack of competent evidence in this 
case to substantiate an increased evaluation.  38 C.F.R. 
§§ 4.10, 4.45.  Therefore, based on the evidence of record, 
the Board must deny the veteran's claim.  

Essentially, although VA law requires that all reasonable 
doubt as to any relevant matter be resolved in favor of the 
veteran, the Board must conclude that upon review of the 
record in its entirety, objective findings and clinical data, 
in fact, do not support an increased evaluation in excess of 
20 percent for the veteran's residuals of shell fragment 
wounds of the left knee and calf.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wounds of the left knee and calf 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

